Citation Nr: 0028680	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for mental or nervous 
disorder, to include schizophrenia.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and father



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1988 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied entitlement to 
service connection for a mental condition and residuals of a 
head injury.

In June 2000, the veteran appeared at a personal hearing at 
the RO before the undersigned member of the Board sitting at 
the RO.

Additional medical records were received in July 2000.  The 
submission was accompanied by a waiver of initial RO review.  
Accordingly, that evidence will be considered by the Board in 
its appellate review.  38 C.F.R. § 20.1304 (1999).  


FINDING OF FACT

The veteran's claims of entitlement to service connection for 
mental or nervous disorder, to include schizophrenia and 
residuals of a head injury, are supported by cognizable 
evidence demonstrating that such claims are plausible or 
capable of substantiation.



CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
mental or nervous disorder, to include schizophrenia and 
residuals of a head injury, are well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  However, the Board must first 
determine whether the veteran has submitted a well-grounded 
claim as required by 38 U.S.C.A. § 5107(a).  To establish 
that a claim for service connection is well grounded, there 
must be a medical diagnosis of a current disability; evidence 
of inservice incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
Certain chronic disabilities, such as psychosis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's primary contention is that he is entitled to 
service connection for a mental disorder, to include 
schizophrenia, and residuals of a head injury incurred in 
service.

Service medical records dated February 1988 to March 1992 
show no complaints, treatment or diagnosis for any type of 
mental condition.  Service medical records do show that in 
June 1990 a hatch from a howitzer fell on top of his head and 
the veteran complained of left shoulder and neck pain.  X-
rays were negative for a fracture.  Two days later the 
veteran was seen for complaints of neck pain after describing 
that the howitzer hatch closed twice on his head.  The 
diagnosis was possible muscle injury to the neck and the 
cervical strain was shown to be resolving.  There were no 
further complaints shown in the medical records.  

Private hospital reports indicate that the veteran was 
admitted to St. John's Regional Medical Center in March 1995 
after not responding to a Thorazine injection.  The discharge 
diagnoses were paranoid schizophrenia, psycho-active 
substance abuse, and generalized anxiety disorder.

In a December 1997 VA examination the veteran reported that 
he was hit by a cannon when the lid came off and the cover 
hit him on the head.  He indicated that he was hospitalized 
for three days.  After separation from the service the 
veteran worked in Germany for two years and returned to the 
United States in the early 1990's.  The veteran has been on 
Social Security benefits since 1995.  The veteran indicated 
that he experimented with drugs and has had inpatient 
treatment for drug abuse.  The examiner noted that the 
veteran seemed to be having problems with paranoid 
schizophrenia.  The veteran's history indicated a severe 
deterioration in his social and occupational functioning.  He 
had past problems with hallucinations, delusions, and 
pervasive anxiety.  The examiner noted that the veteran's 
schizophrenia may have been exacerbated by drug abuse.  The 
veteran also reported that after his accident in Germany he 
had daily throbbing headaches.  The examiner did note that 
the veteran was a poor historian who carried a diagnosis of 
paranoid schizophrenia.  The examiner's diagnoses were status 
post remote closed head injury, short and long term memory 
deficits, post-traumatic headaches, and paranoid 
schizophrenia.

Private hospital reports from Eastern State Hospital dated 
June 1998 to July 1998 show that the veteran was admitted on 
a court commitment and was diagnosed with paranoid 
schizophrenia.  He was discharged in July 1998.

After his June 2000 Travel Board hearing, the veteran 
submitted statements from two private physicians dated in 
June and July 2000.  Both physicians indicated that the 
veteran had a history of being struck in the head with a 
howitzer hatch while in service and that his psychiatric 
symptoms developed and progressively worsened after the 
accident.  Since his symptoms commenced shortly following his 
head injury, both physicians opined that it was a 50/50 or 
more chance that the veteran's head injury resulted in his 
developing schizophrenia.  Therefore, the statements 
medically link the veteran's schizophrenia to an accident 
during service.  Accordingly, the Board finds that the 
veteran has submitted evidence sufficient to well ground his 
claims of entitlement to service connection for mental or 
nervous disorder, to include schizophrenia and residuals of a 
head injury.


ORDER

The veteran's claim of entitlement to service connection for 
mental or nervous disorder, to include schizophrenia and 
residuals of a head injury is well grounded, and to that 
extent his appeal is granted, subject to the following remand 
portion of this determination.


REMAND

As the veteran has presented well grounded claims, the Board 
must now evaluate the claim on the merits based on all the 
evidence of record.  Since the RO essentially found the claim 
to be not well grounded, and did not adjudicate the issues on 
the merits, a remand is warranted so that the veteran will 
not be prejudiced by the Board's present consideration of the 
claims on the merits.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board also finds that additional development is necessary 
to ensure the promulgation of a fully informed decision.  The 
Board notes that although the June and July 2000 private 
physicians' statements appear to medically link the veteran's 
schizophrenia to an injury sustained during service, it 
appears that the statements were made without benefit of a 
full review of the veteran's claims file.  Accordingly, an 
attempt should be made to afford the veteran an examination 
to determine the nature and etiology of his psychiatric 
disorders to include schizophrenia and residuals of a head 
injury.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, with 
addresses, of all health care providers, 
VA and private, who may have treated him 
upon his return from Germany until 1995.  
The RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.  
The RO should contact Robert Sweeten, 
M.D. and Grand Lake Mental Health Center 
and obtain from them copies of treatment 
records each has prior to 2000.  Dr. 
Sweeten said he had followed the patient 
for 3 to 4 years, and the mental health 
center indicated treatment for 2 years 
prior to 2000.

2.  The RO should, if possible, obtain 
Social Security Administration medical 
records pertaining to the finding of 
disability.  These records should be 
associated with the claims folder.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his schizophrenia 
and any other psychiatric disorders.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner, 
and the examiner is requested to review 
the record in this case in conjunction 
with the examination of the veteran.  All 
indicated tests should be undertaken, and 
all manifestations of current disability 
should be described in detail.  The 
examiner should then express an opinion, 
with full rationale, as to whether it is 
as least likely or not that the veteran's 
schizophrenia and/or any other 
psychiatric disorders are related to his 
military service or the head trauma 
suffered in service.  The examiner is 
also asked to comment on the opinions of 
the private medical examiners.  

4.  The veteran should also be examined 
to determine whether it is at least as 
likely as not that the accident in 
service in June 1990 resulted in any 
current residuals, to include headaches.  
The claims folder and a copy of this 
REMAND should be made available to the 
examiner, and the examiner is requested 
to review the record in this case in 
conjunction with the examination of the 
veteran.  

5.  Thereafter, the RO should adjudicate 
the claims for service connection for 
mental or nervous disorder, to include 
schizophrenia and residuals of a head 
injury.  The RO is to review the case on 
the basis of all the evidence of record, 
to include the evidence submitted 
directly to the Board subsequent to the 
issuance of the December 1998 
supplemental statement of the case.  If 
the claims are denied, a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be given the opportunity to 
respond thereto.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Veterans Law Judge
                                            Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



